Citation Nr: 1039840	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-30 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to ARH gratuitous insurance under the provisions of 
38 U.S.C.A. § 1922(b).  


(The issues of entitlement to service connection for the cause of 
the Veteran's death and to a specially adapted housing or special 
home adaptation grant, for the purpose of paying accrued 
benefits, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to September 
1970.  He died in October 2007.  The appellant is the Veteran's 
surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 decision of the Philadelphia, Pennsylvania 
Regional Office and Insurance Center(ROIC) of the Department of 
Veterans Affairs (VA).  

In January 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The appellant contends that she is eligible for ARH gratuitous 
insurance under the provisions of 38 U.S.C.A. § 1922(b).  She 
asserts that a claim for service connection for the Veteran's 
cancer, pending at the time of the Veteran's death, should be 
allowed as the cancer was the result of his exposure to Agent 
Orange while serving in Vietnam.  The Board notes that this claim 
has not been adjudicated by the Nashville, Tennessee Regional 
Office (RO), the Agency of Original Jurisdiction for that issue.  
It has been referred for adjudication in a separate decision on 
service connection for the cause of the Veteran's death.  As the 
claim for service connection for cancer due to Agent Orange 
exposure for accrued benefits purposes is inextricably 
intertwined with the claim for ARH gratuitous insurance, the ARH 
gratuitous insurance issue must be remanded pending adjudication 
of the issue of the accrued benefits issue (service connection 
for cancer due to Agent Orange exposure for accrued benefits 
purposes).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the issue 
of service connection for cancer of the 
head and neck as a result of exposure to 
Agent Orange for accrued benefits 
purposes.  

2.  Thereafter, ROIC should re-adjudicate the 
issue of entitlement to ARH gratuitous 
insurance.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
appellant should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


